Title: From Thomas Jefferson to Aaron Burr, 21 November 1804
From: Jefferson, Thomas
To: Burr, Aaron


                  
                     Dear Sir 
                     
                     Washington Nov. 21. 04. 
                  
                  The inclosed was by mistake at the post office put into my packet of letters recieved last night from the post office, and was broke open without particular examination of the superscription. in the moment of opening it, seeing your name on a paper inclosed in it, I looked to the superscription and instantly closed the letter without having read one single word in it. the truth of this statement is the best apology I can make for this involuntary trespass, and the best title I can offer for your indulgence. Accept assurances of great respect & consideration.
                  
                     Th: Jefferson 
                     
                  
               